*703The defendants’ claims as to the adequacy of the corroboration of the accomplice’s testimony and the alleged failure of the court to give a charge regarding the operability of the weapons in question (see, Penal Law § 160.15 [4]) are unpreserved for appellate review, and we decline to reach them in the exercise of our interest of justice jurisdiction (CPL 470.05 [2]; People v Cona, 49 NY2d 26; People v Lewis, 203 AD2d 389).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendants’ guilt beyond a reasonable doubt. Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and will not be disturbed unless clearly unsupported-by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdicts were not against the weight of the evidence (see, CPL 470.15 [5]). Sullivan, J. P., Joy, Krausman and McGinity, JJ., concur.